Dismissed and Memorandum Opinion filed February 19, 2009







Dismissed
and Memorandum Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01016-CV
____________
 
KENNETH HILL,
Appellant
 
V.
 
BRUCE W. SMITH, M.D., MICHELLE
LASTRAPE, P.A., and KATHRYN BELL, Appellees
 

 
On Appeal from the 412th District
Court
Brazoria County,
Texas
Trial Court Cause No.
44666
 

 
M E M O R
A N D U M   O P I N I O N




This
appeal arises from appellant=s suit against appellees for the alleged denial of medical
treatment.  On October 27, 2008, the trial judge signed an order, granting
appellees= motion to dismiss.  In the order, the trial judge dismissed appellant=s claims against Kathryn Bell under
Chapter 14 of the Texas Civil Practice and Remedies Code.  The trial judge also
dismissed appellant=s negligence claims against Bruce Smith and Michelle Lastrape
for failure to comply with Chapter 74 of the Texas Civil Practice and Remedies
Code.  Finally, the order stated that appellant=s section 1983 claims against Smith
and Lastrape remained pending.  The clerk=s record was filed on December 30,
2008.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
Because
the October 27, 2008, order stated that parties and claims remained pending,
this court issued a notice on January 30, 2009, to all parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before February 9, 2009.  See Tex. R. App. P. 42.3(a).
On
February 10, 2009, this court received a document from appellant, mailed on
February 9, 2009, entitled AMemorandum of Law in Support of Appeal.@  We construe this document to be
appellant=s response to our dismissal letter.  In this memorandum, appellant claims
this court has jurisdiction because Section 74.351 of the Texas Civil Practice
and Remedies Code provides for an interlocutory appeal in medical liability
cases.
Section
51.014 of the Texas Civil Practice and Remedies Code provides for an appeal of
interlocutory orders in medical liability cases in two situations:  (1) when
the trial court denies relief sought by a motion under section 74.351(b), and
(2) when the trial court grants relief sought by a motion under section
74.351(l).  Tex. Civ. Prac. & Rem.
Code Ann. ' 51.014(a)(9)-(10) (Vernon 2008).  Neither situation is
present in this case.  Appellant is not appealing the denial of a motion to dismiss
under section 74.351(b) nor the grant of a motion challenging the adequacy of
an expert report under section 74.351(l).  
We find
that the order signed October 27, 2008, is not a final, appealable order. 
Appellant=s response fails to demonstrate that this court has jurisdiction over the
appeal.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan.